Case 17-02005          Doc 412   Filed 07/14/21     Entered 07/14/21 16:01:48        Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION


   In Re:                                            :
                                                     :
   CURTIS JAMES JACKSON, III,                        :
                                                     :   CHAPTER 11
             Debtor.                                 :   CASE NO. 15-21233 (AMN)
                                                     :
   _________________________________                 :
                                                     :
   CURTIS JAMES JACKSON, III,                        :
                                                     :   ADVERSARY PROCEEDING
             Plaintiff,                              :   CASE NO. 17-02005 (AMN)
                                                     :
                     v.                              :
                                                     :
   REED SMITH LLP AND PETER                          :   JULY 14, 2021
   RAYMOND,                                          :
                                                     :
             Defendants.                             :

             REED SMITH LLP AND PETER RAYMOND’S MOTION TO
         EXTEND THE DEADLINE TO SEEK ATTORNEYS’ FEES AND COSTS

        Reed Smith LLP and Peter Raymond (together, “Reed Smith”) respectfully submit this

 Motion to Extend the Deadline to Seek Attorneys’ Fees and Costs. In support of this Motion,

 Reed Smith states as follows:

        1.        As Reed Smith disclosed to Plaintiff Curtis James Jackson, III in its September

 30, 2019 damages analysis, Reed Smith intends to seek the attorneys’ fees and costs it has

 incurred in connection with this action.

        2.        On June 25, 2021, the Court entered a partial judgment in Reed Smith’s favor on

 all of the claims asserted against Reed Smith in Jackson’s complaint (the “Partial Judgment”),

 but did not resolve Jackson’s objection to Reed Smith’s proof of claim in the above-captioned

 proceeding.
Case 17-02005       Doc 412     Filed 07/14/21      Entered 07/14/21 16:01:48         Page 2 of 4




        3.      The Court further ordered on July 9, 2021 that its Partial Judgment constitutes a

 “final judgment in this adversary proceeding as to all five of the affirmative claims for relief that

 plaintiff alleged against defendants Reed Smith LLP and Peter Raymond.” AP-ECF No. 409.

        4.      Federal Rule of Civil Procedure 54(d) provides that a motion for attorney’s fees

 must be “filed no later than 14 days after the entry of judgment” unless “a statute or court order

 provides otherwise.” Fed. R. Civ. P. 54(d)(2)(B)(i); see Fed. R. Bank. P. 7054(b)(2)(A)

 (incorporating Federal Rule of Civil Procedure 54). In the District of Connecticut, the Local

 Rules extend this deadline to 30 days after the “entry of judgment.” D. Conn. L. Civ. R. 11(a);

 see Local R. Bankr. P. 1001-1(b) (incorporating the Local Rules of the District of Connecticut);

 Watrous v. Borner, 995 F. Supp. 2d 84, 88 (D. Conn. 2014) (“[A] party’s motion for attorney's

 fees is timely, unless filed outside the fourteen-day window following the court's last ruling on

 any pending Rule 50(b), 52(b), or 59 motions—a window which, in this District, is extended to

 thirty days under Local Rule 11.”).

        5.      Among other things, because Reed Smith’s proof of claim remains pending before

 this Court and Reed Smith will incur additional attorneys’ fees and costs in connection with the

 resolution of that proof of claim, Reed Smith believes it would be premature to seek attorneys’

 fees and costs within 30 days of the Partial Judgment.

        6.      Accordingly, Reed Smith respectfully requests that the Court enter an Order

 “provid[ing] otherwise,” Fed. R. Civ. P. 54(d)(2)(B)(i), and adjourning the deadline for Reed

 Smith to seek attorneys’ fees and costs until 60 days after the Court’s disposition of Reed

 Smith’s proof of claim.

        7.      Pursuant to Local Rule 7(b), counsel for Reed Smith inquired of counsel for

 Plaintiff regarding the relief requested herein and Plaintiff’s counsel responded in relevant part:



                                                   2
Case 17-02005       Doc 412     Filed 07/14/21     Entered 07/14/21 16:01:48        Page 3 of 4




 “[We] neither consent nor oppose and take no position as to your request for an extension at this

 time, and you may petition the court for the relief you seek as you see fit.”

        For the foregoing reasons, Reed Smith respectfully requests that the Court enter an Order

 adjourning the deadline for Reed Smith to seek attorneys’ fees and costs until 60 days after the

 Court’s disposition of Reed Smith’s proof of claim.



 Dated: July 14, 2021                                  Respectfully submitted,

                                                       AXINN, VELTROP & HARKRIDER LLP



                                                       /s/ Thomas G. Rohback
                                                       Thomas G. Rohback (ct01096)
                                                       90 State House Square
                                                       Hartford, CT 06103
                                                       Tel: 860.275.8100
                                                       Fax: 860.275.8101
                                                       Email: trohback@axinn.com

                                                       Craig M. Reiser, admitted pro hac vice
                                                       114 W 47th St
                                                       New York, NY 10036
                                                       Tel: 212.728.2200
                                                       Fax: 212.261.5654
                                                       Email: creiser@axinn.com

                                                       Attorneys for Defendants
                                                       Reed Smith LLP and Peter Raymond




                                                  3
Case 17-02005     Doc 412     Filed 07/14/21      Entered 07/14/21 16:01:48    Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Thomas G. Rohback, certify that on July 14, 2021, I caused Reed Smith LLP and

 Peter Raymond’s Motion to Extend the Deadline to Seek Attorneys’ Fees and Costs, to be served

 via CM/ECF on the following counsel of record:

 Joseph P. Baratta
 Imran H. Ansari
 Baratta, Baratta & Aidala, LLP
 546 Fifth Avenue, 6th Floor
 New York, NY 10036
 Email: jpbaratta@barattalaw.com
        iansari@aidalalaw.com

 John L. Cesaroni
 Zeisler & Zeisler PC
 10 Middle Street, 15th Floor
 Bridgeport, CT 06604
 Email: jcesaroni@zeislaw.com



                                                             /s/ Thomas G. Rohback
                                                             Thomas G. Rohback (ct01096)
